PER CURIAM.
Plaintiff brought this action to set aside the order of the Interstate Commerce Commission (the Commission) in Investigation and Suspension Docket No. 19729, dated June 28, 1965, suspending certain tariff schedules filed by plaintiff. Shortly after the complaint was filed upon motion of the plaintiff a teipporary restraining order was entered enjoining the Commission from enforcing the suspension order. Thereafter the Commission filed a motion to dismiss the complaint and to vacate the tempo*336rary restraining order. Certain interested parties were allowed to intervene as defendants. They join in the motion to dismiss and to vacate the temporary restraining order.
The record indicates that the Commission’s Board of Suspension1 suspended the tariffs filed by plaintiff. Plaintiff failed to petition for reconsideration as provided by the Commission’s Special Rules of Practice, § 1.200(b).2 This was essential before review could be sought in this Court. 49 U.S.C. § 17(9). Plaintiff, having failed to exhaust its administrative remedies, cannot now secure relief in this Court.
ORDER
It is ordered that plaintiff’s complaint is hereby dismissed at plaintiff’s costs.
It is further ordered that the temporary restraining order heretofore entered is hereby vacated.

. The “Board of Suspension” is an employee board which is under the supervision of Division 2 of the Commission.


. Petition for reconsideration may be filed within twenty days after the date of the service of the order.